Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed September 12, 1977, upon his conviction of manslaughter in the first degree, on a plea of guilty, the sentence being an indeterminate prison term of from 8 to 24 years. Sentence reversed, on the law, and the case is remanded to Criminal Term for resentencing. Under the statute then in effect the sentencing court, in fixing a minimum period of imprisonment, was required to set forth in the record the reasons for its actions (see Penal Law, § 70.00, subd 3, par [b], prior to its amdt L 1978, ch 481). Its failure to do so requires that the defendant be resentenced. O’Connor, J. P., Lazer, Mangano and Rabin, JJ., concur.